POROUS MOLDING FOR AN ELECTROCHEMICAL MODULE
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/16/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 27, the Applicant claims “In combination with an electrochemical module, the molding according to claim 16 disposed in the process gas conduction space of the electrochemical module”.
The wording of this claim does not make any coherent sense as stated and should be amended.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-20, 25, 27, 28, 31, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuznecov et al. (US 7,625,658 B2).
Regarding claims 16 and 31, Kuznecov et al. teach a molding for an electrochemical module (Abstract), the electrochemical module (Fig. 2, element 100 disclose a CEA (cathode-electrolyte-anode) unit.)
at least one electrochemical cell unit with a layer construction that includes at least one electrochemically active layer (Fig. 2 discloses the CEA unit can have a cathode, element 103, and an anode, element 102.), and
a metallic, gastight housing forming a gastight process gas space with the electrochemical cell unit (Fig. 2, col. 4, line 66-col. 5, line 4 disclose a gastight sealing of a CEA mounting element, element 200, and a base plate, element 300. Col. 4, lines 55-60 disclose they are both made of metal.),
the housing, on at least one side thereof, extending beyond the electrochemical cell unit and forming a process gas conduction space that is open to the electrochemical cell unit, and having at least one gas passage opening in a region of the process gas conduction space for supplying and/or removing the process gases (Fig. 2, elements 301 and 302 disclose gas supply and discharge channels, respectively, which are formed in a space surrounded by the housing, elements 200/300.);
the molding being porous, or at least sectionally porous, and being a separate component of the electrochemical cell unit configured for arrangement within the process gas conduction space and also for support of the housing on both sides along a stack direction of the electrochemical module (Fig. 1 discloses a gas distributor element, element 400, made of a porous wire mesh).
Regarding claims 17 and 32, Kuznecov et al. teach the molding according to claim 16, wherein the molding is formed with at least one gas passage opening. (Figs. 1 and 2 disclose element 400, as gas supply and discharge channels, elements 301 and 302 respectively.)
Regarding claim 18, Kuznecov et al. teach the molding according to claim 17, wherein the molding is gas-permeable at least in one direction in a plane of principal extent from the gas passage opening up to a side edge of the molding (Col. 5, lines 5-10).
Regarding claim 19, Kuznecov et al. teach the molding according to claim 18, wherein a gas permeability of the molding is effected by an open-pored structure of the molding (Col. 5, lines 5-10).
Regarding claim 20, Kuznecov et al. teach the molding according to claim 17, wherein the molding is formed with at least one channel along a plane of principal extent (Fig. 2 and claims 7-10.).
Regarding claim 25, Kuznecov et al. teach the molding according to claim 20, wherein the at least one channel extends at least sectionally over an entire thickness of the molding (Col. 2, lines 41-47).
Regarding claim 27, Kuznecov et al. teach in combination with an electrochemical module, the molding according to claim 16 disposed in the process gas conduction space of the electrochemical module (Fig. 2).
Regarding claim 28, Kuznecov et al. teach an electrochemical module (Abstract), comprising:
a substantially plate-shaped electrochemical cell unit having a layer construction with at least one electrochemically active layer (Fig. 2, element 100 disclose a plate shaped CEA (cathode-electrolyte-anode) unit.); and
a metallic, gastight housing defining a gastight process gas space together with said at least one electrochemical cell unit (Fig. 2, col. 4, line 66-col. 5, line 4 disclose a gastight sealing of a CEA mounting element, element 200, and a base plate, element 300. Col. 4, lines 55-60 disclose they are both made of metal.), said housing, on at least one side thereof, extending beyond said electrochemical cell unit and forming a process gas conduction space that is open to the at least one electrochemical cell unit, and having at least one gas passage opening in a region of said process gas conduction space for a supply and/or a removal of process gases (Fig. 2, elements 301 and 302 disclose gas supply and discharge channels, respectively, which are formed in a space surrounded by the housing, elements 200/300.); and
at least one molding according to claim 16 disposed within said process gas conduction space, in a region of said gas passage openings, said at least one molding serving to support said housing along a stack direction of the electrochemical module (Fig. 1 discloses a gas distributor element, element 400, made of a porous wire mesh).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kuznecov et al. (US 7,625,658 B2).
Regarding claims 21-23, Kuznecov et al. teach the molding according to claim 20. However, they do not teach wherein the at least one channel extends continuously from the gas passage opening up to a lateral edge, the at least one channel extends radially or substantially radially outwards from the gas passage opening in a region of the gas passage opening, or the at least one channel is one of a plurality of channels that open out into a side edge parallel or substantially parallel to one another.
Kuznecov et al. teach the channels reduce flow resistance when the gases are passing through (Col. 2, lines 41-47). Since, as per figure 2, the plurality of gas passage openings (Elements 301 and 302) are located on opposite sides of the module or of the porous molded part (Element 400), it would be obvious for one of ordinary skill in the art to form corresponding channels between opposite gas passage openings, which therefore, in the simplest embodiment, run continuously and parallel to each other and furthermore extend radially (at least in an individual channel per gas passage opening) outwards.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kuznecov et al. (US 7,625,658 B2) as applied to claim 20 above, and further in view of Bauer et al. (DE 10 2012 221676).
Regarding claim 24, Kuznecov et al. teach the molding according to claim 20. However, they do not teach wherein the at least one channel is one of a plurality of channels and a cross-sectional area of the channels increases proportionally with a channel length.
Bauer et al. teach adapting the channel cross-section in such a way that channels of longer dimensions have a larger flow cross-section than shorter channels (Figs. 2 and 5, paragraphs 0003 and 0017).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kuznecov with Bauer so that overall flow quantities and flow velocities of the same size are also established in the subsequent channels.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kuznecov et al. (US 7,625,658 B2) as applied to claim 20 above, and further in view of Schafbauer et al. (WO 2017/008093 A1).
Regarding claim 26, Kuznecov et al. teach the molding according to claim 16. However, they do not teach wherein the molding is formed of a ferritic alloy produced by powder metallurgy and based on at least one of iron and/or chromium.
Schafbauer et al. teach a carrier substrate for a fuel cell can comprise Fe and Cr produced by powder metallurgy (Paragraph 0050). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kuznecov with Schafbauer in order to prevent corrosion.
Allowable Subject Matter
Claims 29 and 30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of claims 29 and 30 are not disclosed in the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/  Primary Examiner, Art Unit 1729